              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DOMINIQUE L. MIDDLETON,                       No. 4:19-CV-01337

              Petitioner,                     (Judge Brann)

     v.

DAVID J. EBBERT,

              Respondent.

                                    ORDER

                                 AUGUST 2, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1. Middleton’s motion for leave to proceed in forma pauperis (Doc. 2) is

          GRANTED;

    2. Middleton’s 28 U.S.C. § 2241 petition (Doc. 1) is DISMISSED for lack

          of jurisdiction; and

    3. The Clerk of Court is directed to CLOSE this case.


                                          BY THE COURT:

                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
